Citation Nr: 1519088	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 30, 2007 for the assignment of a 20 percent evaluation for service-connected duodenal ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from June 1955 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled to appear at the Atlanta RO to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear for said hearing and he has not since asked for it to be rescheduled; rather, he subsequently withdrew his hearing request.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to an increased disability rating for his service-connected duodenal ulcer disease on April 30, 2007.

2.  Based on the medical and other evidence of record, it was not factually ascertainable that an increase in the duodenal ulcer disease occurred before April 30, 2007.


CONCLUSION OF LAW

An effective date earlier than April 30, 2007 cannot be established for the 20 percent disability rating for service-connected duodenal ulcer disease.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  Here, the Veteran was provided with VCAA notice in May 2007.  VA's duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, it appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran maintains that he is entitled to an effective date prior to April 30, 2007 for the assignment of a 20 percent disability rating for his service-connected duodenal ulcer disease.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2014); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Further, under VA regulations, "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement."  38 C.F.R. § 3.157(a) (2014).  Once a formal claim for compensation has been allowed, an informal claim for an increased disability rating "'will be initiated by a report of examination or hospitalization for previously established service-connected disabilities."  Norris v. West, 12 Vet. App. 413, 417 (1999); see 38 C.F.R. § 3.157(b); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened"), aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013).
Here, a review of the record shows that the Veteran was awarded service connection for duodenal ulcer disease in a June 1993 rating decision and a 10 percent evaluation was assigned, effective from September 26, 1991 (the date of claim).  The decision was not appealed, and is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In April 2002, the Veteran filed a claim of entitlement to an increased disability rating for the service-connected duodenal ulcer disease.  His claim was denied in a November 2002 rating decision; he did not disagree with the denial and the decision is therefore final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.

In April 2004, the Veteran submitted another claim of entitlement to an increased disability rating for duodenal ulcer disease, which was denied in a November 2004 rating decision.  In a February 2005 notice of disagreement (NOD), the Veteran disagreed with the denial.  A statement of the case (SOC) was issued in January 2007, which continued to deny the increased disability rating.  The Veteran failed to perfect an appeal and the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2014).

In April 2007, the Veteran filed another claim of entitlement to an increased rating for duodenal ulcer disease.  Following a June 2007 VA examination, the assigned disability rating was increased to 20 percent, effective April 30, 2007, the date of the increased rating claim.  Thereafter, the Veteran disagreed with the assignment of April 30, 2007, as the effective date of his 20 percent disability evaluation.

In this matter, the Veteran contends that he is entitled to an effective date of November 22, 2004, the date of the prior increased rating claim.  See the NOD dated September 2007.  Critically, as indicated above, the Veteran did not perfect a substantive appeal as to the January 2007 SOC.

The Veteran was informed of the January 2007 SOC in a letter dated January 23, 2007.  There is no indication that the SOC was returned as undelivered.  The record contains a handwritten note, which appears to be an internal document from the Veteran's representative, observing that the Veteran's paperwork is somewhat confusing, but recognizing that the January 2007 SOC addressed the duodenal ulcer disease claim.  Critically, there are no documents in the claims file dated within the appeal period of the January 2007 SOC, which could be construed as a substantive appeal.  Thus, the Veteran did not perfect an appeal of the increased rating claim within 60 days of the January 2007 SOC or within the remaining one-year time period following the November 2004 rating decision.  The decision on the claim therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  As such, the decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in the January 2007 SOC is neither alleged nor raised by the record.

The Board recognizes that the Veteran is entitled to an earlier effective date for the assignment of a 20 percent rating if it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to April 30, 2007, the date of claim.  In this regard, the Board notes that the claims file does not contain any VA or private treatment records dated between April 30, 2006 and April 30, 2007, which show an increase in disability.  Given the absence of evidence relevant to the severity of the Veteran's duodenal ulcer disease in the one-year period prior to receipt of his claim for increased compensation, it cannot be said that it is factually "ascertainable that an increase in disability had occurred" within the one-year period prior to April 30, 2007, such that an effective date earlier than the date of his claim may be assigned.  38 U.S.C.A. § 5110(b)(2).

To the extent that the Veteran is arguing that his service-connected duodenal ulcer disease was always more disabling than initially rated, the United States Court of Appeals for the Federal Circuit has stated:  "It is clear from the plain language of 38 U.S.C. § 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston, 605 F. 3d. at 983.  Based upon the evidence in this case, the exact onset of the current level of disability of the duodenal ulcer disease cannot be determined with any certainty.  The earliest that it can be factually ascertained that he met the criteria for a 20 percent rating for duodenal ulcer disease is April 30, 2007, the date of his increased rating claim.  Thus, based on a review of the evidence, there is simply no basis upon which to assign an effective date for the assignment of the 20 percent disability rating for the Veteran's duodenal ulcer disease prior to April 30, 2007.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400; see Gaston, supra.

(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an earlier effective date of the assignment of a 20 percent evaluation for service-connected duodenal ulcer disease is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


